Title: To George Washington from Robert Dinwiddie, 16 May 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
[Williamsburg, 16 May 1757]

You are, so soon as you arrive at Fort Loudoun, to inform the Officers that the Assembly having consider’d the great expence the Virginia Regiment has cost The Country from the Number of Companies it consisted of, And those Companies not half compleat in proportion to the vast Charge of Officers—It is resolved, for the better Saving of expences, and establishing a proper Regulation, that The said Regiment shall Consist only of ten Companies, of one hundred Men each—that all the Captains but Seven, be reduced—Those I have thought proper to continue, are Captains Mercer, Waggoner, Stewart, Joshua Lewis, Woodward, Spotswood, and McKenzie—To those Discontinued in the Command of Captains, (not from any Particular

Misconduct or Demerit imputed) You are to Offer Lieutenancys—and Compleat the Number of Lieutenants to Twenty, out of the eldest Subalterns, unless there be some, whose Conduct does not entitle them to the Preference—The Ensigns for the regiment are to consit of ten and to be fill’d up in the same manner, having regard to their Charecters and Behaviour.
After the Companys are formed, You are to Occupy the following posts in the following manner, till Your numbers are increased vizt

               
                  at Fort Loudoun
                  100
                  Men commanded
                  by Yourself
               
               
                  at Maidstone
                  70
                  Men commanded
                  by Capt. Stewart
               
               
                  at Edwards’s
                  25
                  Men  Do
                  by a Subaltern
               
               
                  at Pearsalls
                  45
                  Men  Do
                  by Capt. McKenzie
               
               
                  In the Nighbourhood of Butter Milk Fort.
                  
               
               
                  
                  70
                  Men. Commanded
                  by Capt. Waggener.
               
               
                  at Dickenson’s
                  70
                  Men Commanded
                  by Major Lewis
               
               
                  at Vauss’s
                  70
                  Men  Do
                  by Capt. Woodward
               
               
                  
                  
                     450
                  
                  
                  
               
            
You are to remain at Winchester, and there use your utmost Dilligence and care in forwarding the Public Works, with all possible expedition.
You are to continue all the Assistant Commissaries that are requisite, till such time as The Assembly comes to Some further Resolutions on this head, and issue your Orders Accordingly.
You are no longer to have concern with, or management of, Indian affairs. The Honble Mr Atkin is appointed by His Majesty for that extraordinary Service—He is now repairing to Winchester for that purpose, and will I suppose, if he should be obliged to leave it before the Indians return home, appoint some Person to transact the Business in his Absence.
So Soon as The Assembly have resolved on the Ways and Means of raising Men I shall advise You thereof, that You may be prepar’d for their reception—and send Officers to meet them if Ordered so to do. Given at Williamsburg this 16th Day of May. 1757

Robt Dinwiddie

